Mr. Justice Wole
delivered the opinion of the court.
A motion to dismiss an appeal involving section 59 of the rules of this court, as follows:
"After the expiration of ninety days from the time of the notice of the appeal, and even if any extension of time has been allowed by the court below, any case not previously filed in this Court may, in the discretion of the Court, be dismissed on motion if it be shown satisfactorily that the appellant has not prosecuted his appeal with due diligence or in good faith, or that the appeal is a frivolous one.”
The principal facts relied on are that after filing the notice-of appeal the appellant'obtained five extensions of thirty days each for presenting a statement of the case to the court below and that the record still has not been filed in this court. No other lack of diligence or bad faith is charged or proved. Without considering, therefore,, the excuses of appellant, the question is whether these continuous extensions constitute negligence. The question does not seem to be an open one. In Vega et al. v. Rodríguez, 19 P. R. R. 952, we held, considering rule 59, that when the court *663ordered amendments to a statement the appellant'could not be considered negligent; that the mere lapse of ninety days was not sufficient. Belaval v. Todd, 21 P. R. R. 419, was a case where, the appeal being taken on May 24, 1914, the appellant did not ask for the stenographer’s notes until June 8 and did not insist upon having them until September, after vacation, and then applied for a new extension. This court held that little activity was displayed, but that the facts did not show negligence, citing Vega v. Rodriguez, supra. Bird v. Succession of Lopez, 22 P. R. R. 157, is to the same effect.
Under these circumstances the motion must be overruled.

Motion overruled.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.